[Cite as State v. Searles, 2020-Ohio-5608.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                         :   APPEAL NOS. C-190389
                                                                        C-190395
        Plaintiff-Appellee,                            :                C-190414
                                                                        C-190415
  vs.                                                  :   TRIAL NOS. C-19CRB-2854
                                                                      C-19CRB-2898
MICHAEL SEARLES,                                       :              19CRB-3995A
                                                                      19CRB-3995B
    Defendant-Appellant.                               :

                                                             O P I N I O N.




Criminal Appeals From: Hamilton County Municipal Court

Judgments Appealed From Are: Affirmed in Part and Affirmed in Part as Modified

Date of Judgment Entry on Appeal: December 9, 2020


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Adam Tieger,
Assistant Prosecuting Attorney, for Plaintiff-Appellee State of Ohio, Hamilton
County,

Paula Boggs Muething, City Solicitor, William T. Horsley, Chief Prosecuting
Attorney, and Megan D. Woodall, Assistant Prosecuting Attorney, for Plaintiff-
Appellee State of Ohio, City of Cincinnati,

Jon R. Sinclair, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




MOCK, Presiding Judge.
       {¶1}   On February 5, 2019, defendant-appellant Michael Searles was

charged with public indecency in the case numbered C-19CRB-2854, and voyeurism

in the case numbered C-19CRB-2898. The victim in those cases woke up to find

Searles masturbating on her patio outside her sliding glass door. The Hamilton

County Prosecuting Attorney’s Office prosecuted Searles on those charges, and he

was represented by attorney James Kenney in those cases.

       {¶2}   On February 17, 2019, Searles was charged with public indecency and

voyeurism in the cases numbered 19CRB-3995A and 19CRB-3995B. The victim in

those cases was in the bedroom of her basement apartment when she heard a knock

on her window. She saw Searles outside her window exposing his penis. The city of

Cincinnati prosecuted Searles on those charges, and he was represented by attorney

Ronna Lucas in those cases.

       {¶3}   The cases were tried together. While Kenney handled the voir dire for

all cases, the city and county cases were treated separately for trial; and the trial

court told defense counsel that they could object only in their respective cases and

not in the other cases.

       {¶4}   After the jury instructions were read, the trial court excused the

alternate juror. The court told the alternate juror that she could stay until a verdict

was reached or she could leave. The court instructed the alternate juror not to talk

about what her verdict would have been until after the verdict had been announced.

The alternate juror chose to stay in the courthouse hallway reading a book.

       {¶5}   About two hours after the jury began deliberations, the trial court

brought the jury back into the courtroom. Attorney Kenney was present but attorney

Lucas was not. The trial court informed counsel that there was an issue with Juror 7.


                                              2
                     OHIO FIRST DISTRICT COURT OF APPEALS



The court asked if there was any objection to replacing Juror 7 with the alternate

juror. There were no objections. The court questioned the alternate juror about

whether she could be fair and impartial, and she said that she could. The court

replaced Juror 7 with the alternate juror and then instructed the jury that it must

begin its deliberations anew. The jury ultimately found Searles guilty of all charges.

       {¶6}   Prior to sentencing, attorney Lucas asked the court to declare a

mistrial because she had not been present when Juror 7 had been replaced with the

alternate juror. The court denied the motion for a mistrial, stating that even if Lucas

had been present and objected, the court would still have made the decision to

replace Juror 7 with the alternate. The court then sentenced Searles and classified

him as a Tier I sex offender under Ohio’s version of the Adam Walsh Act. Searles has

appealed.

       {¶7}   Searles’s first assignment of error states, “The trial court erred to the

prejudice of appellant by placing the alternate juror on the jury without notice to

defense counsel, and when the alternate juror had been previously discharged by the

court and then conversed with three of the trial attorneys.”

       {¶8}   After the jury had been deliberating about two hours, the trial court

was made aware of a potential problem with Juror 7. The prosecutors and attorney

Kenney were present. Attorney Lucas was not present, but the record shows that

Kenney had indicated to the court’s bailiff, and the bailiff informed the trial court,

that Kenney was comfortable with “covering.” Kenney did not state this on the

record, but he did not object to Lucas’s absence. Pursuant to questioning by the

court, Juror 7 stated that she had to attend an out-of-town funeral the next day and

would be unable to deliberate. The court questioned Juror 7 about how long she

would be gone, but she was unsure. The court was concerned about extending the

deliberations indefinitely because of the potential of “losing more jurors.” The court

                                              3
                     OHIO FIRST DISTRICT COURT OF APPEALS



asked if there were any objections to replacing Juror 7 with the alternate juror, who

had been sitting in the courthouse hallway reading a book. There were no objections

from the prosecution. Kenney specifically stated that there were no objections. The

court was then made aware of conversations the alternate juror had with defense

counsel, which consisted of the exchange of pleasantries and the questioning of

Kenney about his leg.     There was no discussion about anything relating to the

substance of the cases. The court questioned the alternate juror about whether she

could be fair and impartial, and she said that she could. The court replaced Juror 7

with the alternate juror and then instructed the jury that it must begin its

deliberations anew. The court then again asked if there were any objections to the

substitution, and Kenney again stated that he had no objections.

       {¶9}   Prior to sentencing, attorney Lucas requested that the court declare a

mistrial because she had not been present when Juror 7 was replaced with the

alternate juror. Lucas stated that she had been unaware of the substitution until

after the verdicts had been returned. In making her request for a mistrial, Lucas

said, “I honestly I don’t know what I would have done in the – given the situation

and asked.” She also informed the court that she had had a conversation with the

alternate juror, but it was nothing of substance relating to the cases. Lucas argued

that she and Kenney were not cocounsel and that they were representing Searles on

different cases. She also stated that she was not aware of any conversations the

alternate juror may have had with anyone so her “comfort level is not very high.” She

did not argue that Searles suffered any actual prejudice from the substitution.

       {¶10} The trial court overruled the motion for a mistrial. The court stated on

the record that Kenney had “indicated that he was willing to stand in.” The court

also stated that efforts had been made to contact Lucas, but they had been

unsuccessful. The court said that the alternate juror had indicated that she had not

                                              4
                     OHIO FIRST DISTRICT COURT OF APPEALS



had any substantive conversations with anyone and that it was clear that the

alternate juror had not begun “to form or express an opinion.” The court indicated

that it had been concerned about prolonging the deliberations with the potential of

“losing more jurors if we took additional time.”

       {¶11} Both the city and the county argue that Searles waived this issue for

appeal. “Waiver is the intentional relinquishment or abandonment of a known right,

and waiver of a right ‘cannot form the basis of any claimed error under Crim.R.

52(B).’ ” State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306,

quoting State v. McKee, 91 Ohio St.3d 292, 299, 744 N.E.2d 737 (2001), fn.3 (Cook,

J., dissenting); see United States v. Olano, 507 U.S. 725, 733, 113 S.Ct. 1770, 123

L.Ed.2d 508 (1993) (waiver is the “intentional relinquishment or abandonment of a

known right”).

       {¶12} There is no question that Searles waived this issue as it pertains to the

county cases. Kenney, his counsel on those cases, specifically waived it by stating

that there was no objection to the substitution of the alternate juror for Juror 7. We

hold, based on the unique circumstances of this case, that Kenney’s statement that

defendant had no objections to the substitution constituted a waiver of the issue as to

the city cases. Kenney, who had represented Searles throughout the trial, indicated

to the trial court that he was “willing to stand in” for Lucas, who could not be located.

Searles was represented by competent counsel who was acting in his best interest.

Kenney raised no objection to the substitution of Juror 7 outside of Lucas’s presence,

and specifically stated that Searles had no objection to the substitution. Under these

circumstances, we hold that Searles waived the issue for appellate review.

       {¶13} Even if we had not held that Searles waived the issue as to the city

cases, we would not find prejudicial error in the substitution of the alternate juror for

Juror 7. Crim.R. 24(G)(1) allows the substitution of an alternate juror for a juror if

                                               5
                     OHIO FIRST DISTRICT COURT OF APPEALS



the juror is “unable” to perform his or her duties. In this case, the alternate juror had

remained in the courthouse hallway reading a book. Lucas did not argue that Searles

actually suffered any prejudice from the substitution. In fact, she stated to the trial

court that she was “honestly” not sure what she would have done, i.e., whether she

would have objected, had she been there when the substitution had occurred.

       {¶14} The trial court made a complete record in this case.             The court

questioned Juror 7 and determined that she would be unable to continue

deliberating for an unknown period of time. The substitution was made to ensure

that there would not be a substantial delay in the proceedings. The court questioned

the alternate and ensured that she had had no substantive conversations about the

cases and that she could be fair and impartial. The court also correctly instructed the

jury, pursuant to Crim.R. 24(G)(1), that it was required to begin its deliberations

anew after the alternate had been seated.

       {¶15} We hold that the trial court did not err in substituting the alternate

juror for Juror 7. See State v. Felder, 8th Dist. Cuyahoga No. 87453, 2006-Ohio-

5332 (no error in, over defendant’s objection, discharging juror and replacing her

with an alternate juror after deliberations had begun where the juror said she could

not be fair, the jury had not been deliberating long, the alternate juror said she could

be fair and that she had not discussed the case with anyone, and the court instructed

the jury to begin its deliberations anew); compare State v. Bowling, 10th Dist.

Franklin No. 95APA05-599, 1996 WL 52892 (Feb. 8, 1996) (error to replace juror

with alternate after deliberations had begun where there was no notice to counsel,

the court failed to ask whether the alternate could be fair, and the court failed to

instruct the jury that it must begin its deliberations anew); State v. Miley, 77 Ohio

App.3d 786, 603 N.E.2d 1070 (12th Dist.1991) (error to replace juror with alternate

where partial verdict had been returned and the alternate was seated for the purpose

                                               6
                     OHIO FIRST DISTRICT COURT OF APPEALS



of continuing deliberations in order to reach a final verdict, the court did not

ascertain whether the alternate could be fair, and the court did not instruct the jury

to begin its deliberations anew). The first assignment of error is overruled.

       {¶16} Searles’s second assignment of error states, “The court erred as a

matter of law by designating appellant a sex offender as part of his conviction for

public indecency.” Both sentences for public indecency contain Tier I sex offender

classifications. Searles argues that he should not have been classified as a Tier I sex

offender for either of his public indecency convictions because they did not involve

minor victims. The court noted that Searles did not qualify as a Tier I sex offender

for his public indecency convictions, but that he was a Tier I offender due to his

convictions for voyeurism. Therefore, the Tier I sex offender classifications imposed

as part of Searles’s sentences for public indecency in the cases numbered 19CRB-

3995B and C-19CRB-2854 must be vacated. The second assignment of error is

sustained. We point out that Searles is correctly classified as a Tier I sex offender

due to his convictions for voyeurism.

       {¶17} The Tier I sex offender classifications imposed as part of the sentences

for public indecency in the cases numbered 19CRB-3995B and C-19CRB-2854 are

hereby vacated. The trial court’s judgments are modified to reflect the vacation of

the Tier I classifications from the sentences for public indecency in the cases

numbered 19CRB-3995B and C-19CRB-2854, and those judgments are affirmed as

modified. The judgments of the trial court are affirmed in all other respects. Searles

is required to register as a Tier I sex offender due to his convictions for voyeurism.

                                                                 Judgment accordingly.
ZAYAS and BERGERON, JJ., concur.


Please note:
       The court has recorded its own entry this date.

                                               7